Citation Nr: 0008513	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-02 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an award of a 100 percent evaluation for 
post-traumatic stress disorder, prior to May 6, 1993.

2. Entitlement to an award of service connection for post 
vagotomy and pyloroplasty syndrome with H. pylori 
infection, prior to January 12, 1995.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.

This matter comes to the Board of Veterans Appeals (Board) 
from an October 1997 decision of a hearing officer which 
granted service connection for post vagotomy and pyloroplasty 
syndrome with H. pylori infection, effective January 12, 
1995, and which assigned a 100 percent evaluation for PTSD, 
effective May 6, 1993.  These determinations were effectuated 
by the Regional Office (RO) in a rating decision dated 
October 1997.  The veteran has disagreed with the effective 
date of grant of service connection for H. pylori infection 
and with the effective date of the assignment of a 100 
percent evaluation for PTSD.  

In various letters, as well as during a hearing before the 
undersigned in February 2000, the veteran has raised a claim 
for compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991) for the residuals of surgery 
at a Department of Veterans Affairs (VA) facility in 1962.  
Since this matter was not certified or developed for appeal, 
it is referred to the RO for appropriate action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The Board, in a decision in December 1975, assigned a 70 
percent evaluation for the veteran's psychiatric 
disability.  

2. By decision in November 1976, the Board denied a total 
rating based on individual unemployability due to service-
connected disability.

3. The veteran received treatment at a VA mental health 
clinic and reported continuing nightmares on May 6, 1993.

4. A claim for service connection for PTSD was received on 
January 12, 1995.

5. Service connection for duodenal ulcer was denied by the 
Board in December 1975.

6. The veteran submitted a claim for service connection for a 
gastrointestinal disability on January 12, 1995.


CONCLUSIONS OF LAW

1. The criteria for an award of a 100 percent evaluation for 
PTSD prior to May 6, 1993 have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.400 (1999).

2. The criteria for an award of service connection for post 
vagotomy and pyloroplasty syndrome with H. pylori 
infection have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. §  3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

By rating decision dated December 1946, the RO granted 
service connection for psychoneurosis, anxiety, and assigned 
a noncompensable evaluation, effective May 1946.  The veteran 
was notified of this decision and of his right to appeal by a 
letter dated later that month.

In a rating decision dated April 1950, the RO recharacterized 
the veteran's service-connected psychiatric disability as 
immaturity with symptomatic habit reaction, and assigned a 10 
percent evaluation, effective August 1949.  He was informed 
of this determination and of his right to appeal by a letter 
dated in May 1950.

Service connection for duodenal ulcer was denied by the RO in 
a rating action dated February 1962.  It was also noted that 
payments for the veteran's service connected anxiety reaction 
had been discontinued effective June 1955 due to the 
veteran's failure to report for a VA examination.  

By decision dated October 1964, the Board denied service 
connection for duodenal ulcer.  It was concluded that 
duodenal ulcer was not incurred in or aggravated by service, 
nor was it proximately due to or the result of a service-
connected disability.  In addition, the Board assigned a 10 
percent rating for anxiety reaction.  In reaching this 
determination, the Board considered the following evidence:  
an October 1961 VA hospital report; the report of a VA 
hospitalization from December 1961 to January 1962; a May 
1962 VA psychiatric examination;, the report of a May 1963 VA 
hospitalization; and a July 1963 statement from a VA 
physician.

In a May 1967 rating decision, the RO, based, in part, on the 
findings of a VA psychiatric examination the previous month, 
increased the evaluation assigned for anxiety reaction to 30 
percent, effective January 1967.  

By rating action dated June 1971, the RO assigned a 50 
percent evaluation for anxiety reaction, effective March 
1971.  This was predicated, in part, on the findings of a VA 
psychiatric examination conducted the previous month.  

The Board, in a decision in November 1972, denied the 
veteran's claims for an increased rating for anxiety reaction 
and a total rating based on individual unemployability due to 
service-connected disability.  In arriving at this 
determination, the veteran considered a VA examination in May 
1971, VA outpatient treatment records of January 1972, and a 
March 1972 statement from a private physician.  

By decision in December 1975, the Board held that there was 
no obvious error in its October 1964 decision which denied 
service connection for duodenal ulcer; that a new factual 
basis had not been presented to allow service connection for 
duodenal ulcer; and that a 70 percent evaluation for anxiety 
neurosis was warranted.  The Board considered the following 
evidence in reaching this decision:  the service medical 
records; the report of a VA examination, to include a social 
and industrial survey in September and November 1946; a VA 
examination in August 1949; VA outpatient treatment records 
in 1949; a statement from a private physician in May 1950; VA 
hospital reports in October and December l961; statements 
dated in January 1963 from the veteran's brother and a 
friend; an April 1963 examination from a private physician; 
VA medical records dated in 1963 and 1965; statements from a 
private physician from 1967 to 1970; VA outpatient treatment 
records dated from 1970 to 1971; private medical records 
dated from 1971 to April 1973; the report of a VA examination 
in April 1974; a June 1974 report from a private physician; 
and the veteran's testimony at a number of hearings held at 
the RO.

The Board's decision was effectuated by the RO in a January 
1976 rating action which assigned a 70 percent evaluation for 
chronic anxiety reaction, effective April 1974.

Service connection for a total rating based on individual 
unemployability due to service-connected disability was again 
denied by the Board in November 1976.

The veteran submitted a claim for service connection for H. 
pylori infection and PTSD on January 12, 1995.  He also 
requested a 100 percent evaluation, retroactive to January 
1970.  

Submitted in conjunction with the veteran's claim was a 
December 1994 statement from a VA physician, the Chief, 
Mental Health Clinic.  She related that the veteran had 
undergone extensive psychiatric treatment since 1945 and that 
she had treated him since September 1992.  She commented that 
it was quite clear that the veteran had severe PTSD.  She 
noted that the veteran had experienced recurrent sleep-
disrupting nightmares, daytime flashbacks, hypervigilance, 
exaggerated startle responses, survivor guilt and an 
inability to relax.  The physician added that the veteran was 
extremely reticent socially and lived in an isolated area.  
It was stated that anticipation of a scheduled appointment or 
social event caused tremendous anxiety, chiefly expressed 
somatically as severe gastrointestinal distress.  She 
indicated that  he had been completely disabled since 1970.  

The physician opined that for the veteran, somatic and 
specifically gastrointestinal symptoms were prominent 
manifestations of PTSD.  She noted that the veteran had 
undergone surgery in 1962 for peptic ulcer disease and 
dumping syndrome, and that, since that time, he had continued 
to experience disabling gastrointestinal distress, clearly 
correlated with increased anxiety.  She commented that the 
veteran's ongoing gastrointestinal symptoms were felt to be 
primarily psychiatric in etiology, and that a clear 
connection between psychiatric disorders and gastrointestinal 
symptomatology had been documented in much recent research 
literature.  The physician concluded that the veteran had 
severe, longstanding PTSD expressed in the psychiatric 
stigmata of this disorder, as well as prominent somatic 
symptomatology, i.e. intense gastrointestinal distress.  
These symptoms had been totally disabling in social and 
occupational terms.

By rating decision dated December 1995, the RO granted 
service connection for PTSD and associated it with the 
veteran's chronic anxiety reaction.  The 70 percent rating 
was continued.  In addition, the RO concluded that new and 
material evidence had not been submitted, and the veteran's 
claim for service connection for duodenal ulcer remained 
denied.  Finally, the RO denied service connection for H. 
pylori infection.  

VA medical records dated from 1993 to 1997 have been 
associated with the claims folder.  The veteran was in a VA 
mental hygiene clinic on May 6, 1993.  He stated that he felt 
"pretty badly" that day.  He was referring to his 
gastrointestinal status.  He related that he still had 
nightmares, but that medication had helped.  The veteran was 
seen in September 1993 and stated that he experienced 
gastrointestinal discomfort.  The examiner noted that 
increased gastrointestinal discomfort on the day prior to 
visiting the mental health clinic.  

The veteran was afforded a VA examination of the stomach in 
August 1997.  The examiner noted that there was no doubt that 
the veteran complained of dyspepsia during service and that 
he was subsequently diagnosed with duodenal ulcer for which 
he had surgery in 1961.  He added that all recent medicine 
texts, as well as the recent gastrointestinal literature 
agreed on the fact that more than 90% or even all duodenal 
ulcers were connected with and/or caused by H. pylori and 
that there was good evidence that as many as 90% of patients 
with non ulcer dyspepsia were H. pylori infected.  It was 
indicated that the veteran had served in an underdeveloped 
area and under poor hygiene conditions.  It was highly 
probably that the veteran must have developed H. pylori 
infection when he first developed his dyspepsia in service.  
The examiner also noted that the dumping syndrome the veteran 
described was typical of what is called early dumping 
syndrome.  There was much controversy whether psychiatric 
disorders contributed to ulcer development.  The data showed 
that chronic anxiety, not major psychosis, contributed to the 
development of gastritis, but not ulcer.  The development of 
ulcer, therefore, must be ascribed to H. pylori infection 
accompanying the gastritis.  The examiner concluded that the 
veteran's gastritis/dyspepsia was more likely than not 
connected to his chronic anxiety.  Further, the veteran was 
undoubtedly infected with H. pylori in service and that the 
combination of gastritis and H. pylori infection led to the 
ulcer for which he underwent pyloroplasty and vagotomy, which 
then led to the current dumping syndrome and recurrent 
gastritis.  

A VA psychiatric examination was also conducted in August 
1997.  Following an examination, the diagnosis was PTSD.  The 
Global Assessment of Functioning score was 40.  The examiner 
commented that it was likely that the disorders of the 
stomach were aggravated by symptoms of PTSD.  The veteran 
exhibited high and chronic levels of anxiety and he was 
easily overwhelmed with no tolerance for stress or 
uncertainty.  He was hypervigilant and avoided social 
situations.  He had major impairment of personal functions 
due to symptomatology, impact on his family and social world 
and difficulty performing sustained employment.  

Based on these findings, as well as the veteran's testimony 
at a hearing at the RO in December 1996, a hearing officer, 
in October 1997, assigned a 100 percent evaluation for PTSD, 
effective May 6, 1993.  In addition, service connection was 
granted for post vagotomy and pyloroplasty syndrome with H. 
pylori infection, effective January 12, 1995.

The veteran testified at a videoconference hearing before the 
undersigned in February 2000.  He argued that for many years, 
doctors had told him that his psychiatric disability and 
gastrointestinal disorder were related.  In addition, he 
alleged that he has been unable to work for many years.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based 
on a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen.  (1)  The date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157(b).

The Board will first address the issue of whether an earlier 
effective date is warranted for an award of a 100 percent 
evaluation for PTSD.  In this regard, the Board points out 
that the RO assigned May 6, 1993 as the effective date for 
the award of the 100 percent rating for the veteran's 
service-connected psychiatric disability.  The veteran was 
seen on that date at a VA mental health clinic.  At that time 
it was indicated that he continued to have nightmares.  
Additional medical records, including the VA psychiatric 
examination in August 1997, demonstrated that the veteran's 
PTSD was of such severity that he was unable to work.  As 
noted above, by decision in December 1975, the Board found 
that the veteran's psychiatric disability was 70 percent 
disabling.  At that time, and in a decision in November 1976, 
the Board denied a total rating based on individual 
unemployability due to service-connected disability.  

It was not until January 1995 that the veteran submitted a 
claim for service connection for PTSD.  He also argued at 
that time that a 100 percent rating should be assigned.  In 
order for the VA to award benefits, a claim must be filed.  
The Board's decisions are final.  The May 6, 1993 outpatient 
treatment record was accepted as an informal claim for 
benefits.  This is appropriate when the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).  Under this provision, the date of VA treatment 
will be accepted as the date of receipt of a claim.  
38 C.F.R. § 3.157(b)(1).  These regulatory provisions apply 
only when such a report relates to examination or treatment 
of a disability for which service connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from date of such 
treatment.  

The general rule set forth in 38 C.F.R. § 3.400(o)(1) 
mandates that the effective date of an award of increased 
compensation is governed by the later of the date of increase 
or the date the claim is received.  See Harper v. Brown, 10 
Vet. App. 125, 127 (1997).  An exception to this general rule 
is the statutory and regulatory provisions of 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), which permit a 
veteran to be "awarded an effective date up to one year 
prior to the filing of his or her application for an increase 
if an increase to the next disability level is ascertainable 
and if a claim is received within one year thereafter."  
Hazen v. Gober 10 Vet. App. 511, 520 (1997).  The Board 
observes that the Court has explained that "the application 
referred to [in section 5110(b)(2)] must be an application on 
the basis of which the increase was awarded,...because there 
would be no reason to adjudicate the question of an effective 
date prior to the award of a rating increase, just as there 
would be no reason to assign a disability rating on a 
disability-compensation claim until service connection had 
been awarded."  Id.  (Emphasis in original.)  

Apparently, the RO considered the May 6, 1993 mental health 
clinic report to be an informal claim under the provisions of 
38 C.F.R. § 3.157, absent consideration of the laws and 
regulations governing the assignment of an effective date for 
an award of an increased disability rating.  Therefore, the 
Board finds no reasonable basis for an effective date for an 
award of a 100 percent evaluation for PTSD prior to May 6, 
1993.

With respect to the claim for an award of an earlier 
effective date for a grant of service connection for post 
vagotomy and pyloroplasty syndrome with H. pylori infection, 
the Board notes that service connection for duodenal ulcer 
was denied in December 1975.  The veteran did not submit a 
claim for service connection for a gastrointestinal 
disability, specifically, H. pylori, until January 12, 1995.  
The RO properly assigned this as the effective date of the 
award of service connection for a gastrointestinal 
disability.  Although the veteran argues, and has submitted 
medical evidence to the effect that he has received treatment 
for gastrointestinal disabilities for many years, this fact 
is essentially irrelevant.  The regulations require that a 
claim must be filed, and in this case, following the Board's 
denial in December 1975, the veteran did not submit another 
claim for service connection for a gastrointestinal 
disability until January 12, 1995.  In the absence of a claim 
for clear and unmistakable error, there is no basis for an 
earlier effective date.  See 38 C.F.R. § 3.400(r).  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  



ORDER

An effective date for an award of a 100 percent evaluation 
for PTSD prior to May 6, 1993 is denied

An effective date for an award of service connection for post 
vagotomy and pyloroplasty syndrome with H. pylori infection 
prior to January 12, 1995 is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


